IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,307



                    EX PARTE JOSEPH DENNIS LEWIS, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. 1060932-A IN THE 178 TH JUDICIAL DISTRICT COURT
                         FROM HARRIS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Lewis

v. State, No. 14-07-00377-CR (Tex. App. - Houston [14th Dist.], May 29, 2008).

       Applicant contends that he was denied the opportunity to petition this Court for discretionary

review, because counsel failed to timely notify Applicant that his conviction had been affirmed and

failed to advise him of his right to petition for discretionary review pro se. Appellate counsel filed
                                                                                                    2

an affidavit with the trial court, indicating that he timely mailed the notification to Applicant. We

remanded this application to the trial court for findings of fact and conclusions of law.

        The record has now been supplemented with an affidavit and authenticated copies of the

prison mail logs from Applicant’s unit during the applicable period of time. Based on those

documents, the trial court has entered findings of fact and conclusions of law that Applicant did not

timely receive the notification from appellate counsel that his conviction had been affirmed and that

he had a right to petition for discretionary review pro se. See Ex parte Riley, 193 S.W.3d 900 (Tex.

Crim. App. 2006). We find, therefore, that Applicant is entitled to the opportunity to file an out-of-

time petition for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause

No. 14-07-00377-CR that affirmed his conviction in Cause No. 1060932-A from the 178th Judicial

District Court of Harris County. Applicant shall file his petition for discretionary review with the

Fourteenth Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: March 3, 2010
Do not publish